Citation Nr: 1540137	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  09-04 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis and a retention cyst of the right maxillary sinus.

2.  Entitlement to service connection for a stomach disorder.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a cervical spine disorder.

4.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to December 1965. 

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in San Juan, Puerto Rico, that denied the benefits sought on appeal. 

In January 2011 and October 2014, the Board remanded the claims for further development.  The case has now been returned for appellate review.  

In the January 2011 remand, the Board noted that the psychiatric claim on appeal was previously developed as a claim for anorexia.  However, the Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such the claim on appeal was recharacterized to include any psychiatric disorder.

The issues of entitlement to service connection for allergic rhinitis, and a stomach disorder were also on appeal and remanded by the Board.  In a February 2015 rating decision, service connection was granted for allergic rhinitis and gastroesophageal reflux disease.  As these are full grants of the benefits sought on appeal, these matters are being formally dismissed below.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c). 

This claim is now being processed utilizing the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS).

The Board's disposition of the claims for service connection for allergic rhinitis and a stomach disorder is set forth below.  The remaining claims are addressed in the REMAND portion of the decision below and are once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if any action, on his part, is required.


FINDING OF FACT

In a February 2015 rating decision, the RO awarded service connection for chronic sinusitis with allergic rhinitis and gastroesophageal reflux disease (GERD) from July 26, 2007 the date of the original claim for service connection.


CONCLUSION OF LAW

As the February 2015 award of service connection for allergic rhinitis and GERD, represent a full grant of each benefit sought, there remains no case or controversy with respect to either matter affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d).

Although the Veteran perfected an appeal to the Board with respect to the April 2008 denial of service connection for allergic rhinitis and GERD (stomach disorder), in a subsequent February 2015 rating decision, the RO granted service connection for allergic rhinitis and GERD effective from July 26, 2007, the date of the original claim for service connection.  Under these circumstances, the Board finds that the claims for allergic rhinitis and GERD, which were formerly in appellate status prior to February 2015, have been granted by the decision of the lower adjudicative body, fully resolving the Veteran's appeal as to those matters. Hence, with respect to the allergic rhinitis and GERD (stomach disorder) claims, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. §19.4.  In the absence of any justiciable question, the appeal as to the claims for service connection for allergic rhinitis and GERD (stomach disorder) must be dismissed.


ORDER

The appeal as to the claim for service connection for allergic rhinitis is dismissed.

The appeal as to the claim for service connection for GERD (stomach disorder) is dismissed.


REMAND

Unfortunately, although the Board regrets the additional delay, a remand is once again necessary with respect to the psychiatric and cervical spine issues on appeal to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
Upon review of the claims file, the Board finds that the development with regards to the cervical spine disability directed by the Board in its prior remand was not accomplished.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

As noted in the October 2014 remand, the issue of whether new and material evidence has been received to reopen a claim for a cervical spine disability was remanded in January 2011 so that further notice could be sent in order to comply with the Veterans Claims Assistance Act of 2000 (VCAA) by apprising the Veteran of the requirements for both the underlying service connection claim and the definitions of new and material evidence pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006).  VCAA notice in compliance with Kent was sent to the Veteran in January 2011.  The Board noted, however, the AOJ failed to readjudicate this issue in the February 2012 supplemental statement of the case (SSOC) as directed by the Board.  Consequently, the matter was remanded again in October 2014 in order for the AOJ to readjudicate the issue.  In the most recent February 2015 SSOC, the AOJ once again failed to readjudicate this issue.  As such, this matter must once again be returned for compliance with the prior January 2011 and October 2014 Board remands.  See Stegall, cited above. 

With regards to the psychiatric disorder claim, the Board notes that in addition to direct service connection, the Veteran has also indicated that his psychiatric disorder is due to his service-connected disabilities.  The Veteran was provided with a generic VCAA service connection notification in January 2008; however, he has not been provided notification regarding the secondary service connection aspect of his claim.  Therefore, on remand, he should be provided with proper VCAA notice pertaining to the secondary aspect of such claim.

Further, in the October 2014 remand, it was noted that the Veteran was examined in May 2011 in order to determine the etiology of his psychiatric disorder.  The Board observes that when this case was before the Board in October 2014, it was a paper claims file, and while there were Virtual VA and VBMS files, it appears as if the May 2011 VA examination report was a part of the paper claims file at such time.  As noted, this case is now a paperless claims file, and upon a detailed search, it does not appear as if a copy of the May 2011 VA examination report has been associated with the file.  The Board notes that the AOJ obtained VA treatment records dated from March 2004 to the present (February 2015), however, the May 2011 report does not appear to be with those records.  As VA treatment records are constructively of record and must be obtained, on remand, the AOJ should locate and associate a copy of the May 2011 VA psychiatric examination report.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, in a December 2014 letter, the AOJ requested that the Veteran submit authorization in order for it to obtain treatment records from Dr. N.R. and from the Family and Geriatric Medicine Center of Rio Piedras, Inc., as directed by the Board in the October 2014 remand.  In a February 2015 statement, the Veteran indicated that he had no additional evidence to submit except for VA treatment records.  The Board observes, however, while on remand, the Veteran should be given another opportunity to identify any outstanding VA or non-VA treatment records referable to his psychiatric and neck disabilities.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his psychiatric and neck disabilities since service.  Specifically again request treatment records from Dr. N.R. as well as from the Family and Geriatric Medicine Center of Rio Piedras, Inc., Specialists in Family Medicine (providers identified in the October 2014 Board remand).

After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a psychiatric disorder as secondary to service-connected disability.

3.  Obtain and associate with the claims file any and all outstanding relevant VA treatment records dated from February 19, 2015 to the present, to include locating and associating a copy of the May 2011 VA psychiatric examination report.

8. After completing the above actions, and any additional development deemed necessary as a result of the above actions, the AOJ must readjudicate the Veteran's claims, to include the cervical spine claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond. Thereafter, the case must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


